DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the first motor of the first vacuum" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second motor of the second vacuum" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radabaugh et al. (5,274,878).

Radabaugh et al. teaches a central vacuum system, comprising a first vacuum device, 2,3,4, a second vacuum device, 18,20,21, and a hose, 15, connected between the first vacuum device and the second vacuum device, (col. 4, lines 3-39), the first vacuum device and the second vacuum are controlled by a linked switch, 30,33, the interior of the hose remains positive or slightly negative pressure, (col. 4, line 40-col. 5, line 13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radabaugh et al. in view of Burns, Jr. (5,924,163).
Radabaugh et al. teaches all the limitations of the claims except for wherein an end of the hose comprises a self-operated differential pressure regulating valve,  the self-operated differential pressure regulating valve is capable of generating corresponding air resistance under different air flow rates so as to maintain the interior of the hose at a stable positive or slightly negative pressure, wherein an end of the hose comprises a pressure sensor, the pressure sensor, the first motor of the first vacuum device are connected to a controller; the controller is capable of controlling a rotate speed of the first motor of the first vacuum device and wherein an end of the hose comprises a pressure sensor, an electric regulating valve is located behind the end of the hose; the pressure sensor and the electric regulating valve are connected to a controller; the controller is capable of regulating an opening of the electric regulating valve.
Burns, Jr. teaches a central vacuum system comprising a differential pressure regulating valve, 46,56, the self-operated differential pressure regulating valve is capable of generating corresponding air resistance under different air flow rates so as to maintain the interior of the hose at a stable positive or slightly negative pressure, (col. 3, lines 53-65), and a a pressure sensor, 60, the pressure sensor, the first motor of the first vacuum device are connected to a controller, 50, the controller is capable of controlling a rotate speed of the first motor of the first vacuum device, (col. 3, line 66-col. 4, line 8) and the pressure sensor and the electric regulating valve are connected to a controller; the controller is capable of regulating an opening of the electric regulating valve, (col. 4, lines 9-42).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vacuum system of Radabaugh et al. with the valve and sensor as claimed above, as taught by Burns, Jr., in order to automatically regulate the pressure within the hose of the vacuum system in order to enhance the suction output and consistency.  It would have been further obvious to provide the regulating valve at the end of the hose, the pressure sensor at the end of the hose and the electric regulating valve is located behind the end of the hose, as a matter of design choice, and since it is well known to locate valves and sensors in various locations with vacuum flow systems. 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radabaugh et al. as modified by Burns, Jr. in further view of Anpo (JP 2012125528).
Radabaugh et al. as modified by Burns, Jr. teaches all the limitations of the claims except for an end of the hose comprises a pressure sensor; the pressure sensor, the second motor of the second vacuum device are connected to a controller; the controller is capable of controlling a rotate speed of the second motor of the second vacuum device.
Anpo teaches a vacuum cleaner, 11, having a motor,  with an exhaust hose, 13, and an intake hose, 12, (fig. 5).  Anpo teaches that the vacuum cleaner exhaust hose exhausts the air through the exhaust hose to a location located outside of the room being vacuumed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the second vacuum device, 15,20,21, as taught by Radabaugh et al. as modified by Burns, Jr. with the vacuum cleaner comprising the second motor, as taught by Anpo, in order to provide the system with further suction means, and since Anpo teaches exhausting the air and debris outside of the room being vacuumed, and one could exhaust this dirt and debris to a central vacuum piping system in order to have a centralized collection destination.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cunningham (6,856,113), Vasudeva (2014/0053364) and Karmel (5,893,194) were cited to show other examples of central vacuum systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        June 18, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723